Citation Nr: 0714847	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-16 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for hypertension.

2.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from July 1955 to August 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied increased, 
compensable ratings for hypertension and bilateral hearing 
loss.

The hearing loss rating issue is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant if further action is required on 
his part.


FINDING OF FACT

The veteran's service-connected hypertension requires 
continuous medication for control; but historically and 
through the present systolic pressure has been less than 160, 
and diastolic pressure has been predominantly less than 100.


CONCLUSION OF LAW

The veteran's hypertension does not meet the criteria for a 
compensable rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.104, Diagnostic Code 
7101 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in March 
2002, August 2004, and March 2006.  Those notices informed 
the veteran of the type of information and evidence that was 
needed to substantiate claims for service connection and 
original and increased ratings, and to establish effective 
dates for benefits awarded.  The veteran has had a meaningful 
opportunity to participate in the processing of his claims.

VA has also conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The record includes service medical records and post-service 
VA medical records and private records.  The veteran as been 
afforded VA examinations.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claims.

Rating for Hypertension

The veteran claims that the severity of his service-connected 
hypertension warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected hypertension has been rated 
by the RO under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  That Code provides criteria for 
ratings, in percentages, as follows:

Diastolic pressure predominantly 130 or 
more  ...... 60

Diastolic pressure predominantly 120 or 
more  .......... 40

Diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 
200 or more  ............ 20

Diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for 
an individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for 
control  ............... 10

The RO granted service connection for hypertension, and 
assigned a 0 percent rating for it, in a March 1983 rating 
decision.  In March 2002, the veteran requested an increased 
rating for his service-connected hypertension.  He reported 
that his hypertension had worsened over the past several 
years.  He stated that a physician had started him on 
medication for hypertension in November 2000, after he 
suffered a transient ischemic attack.  He indicated that he 
had continued to be on medication for hypertension.

The veteran's service medical records show that he had some 
elevated blood pressure readings beginning in the late 1970s.  
He had diastolic pressure of 100 or more on medical 
examinations in 1977 and 1979, but diastolic pressure of 
under 100 on examinations in 1978, 1981, and 1982.  He had 
work-ups for hypertension in 1982.  In July 1982, in ten 
blood pressure readings over nine days, all of the diastolic 
readings were under 100.  In August 1982, in ten readings 
over seven days, there were three readings of 100, and the 
remainder were under 100.

After service, on VA examination in December 1982, the 
veteran reported that he was not on medication for 
hypertension.  Three blood pressure readings all showed 
diastolic pressure under 100.

In November 2000, the veteran was treated in a VA hospital 
emergency room for a transient ischemic attack.  Medication 
for hypertension was prescribed at that time.  Notes of VA 
outpatient treatment of the veteran from 2000 forward show 
ongoing medication for hypertension.  Those notes contain 
about twenty blood pressure readings, all with diastolic 
pressure under 100.

On VA examination in September 2004, one blood pressure 
reading showed diastolic pressure of 100, and two readings 
showed diastolic pressure below 100.  The veteran indicated 
that he was on medication for hypertension.

In a December 2004 letter, the veteran noted that VA 
physicians and adjudicators had not estimated what his blood 
pressure would be if he were not on medication.  He asserted 
his strong belief that his blood pressure would rise to 
160/100 or higher if he did not take medication to control 
it.

On VA examination in February 2006, two blood pressure 
readings showed diastolic pressure below 100.  The examiner 
noted that the veteran was on medication, and that his 
hypertension was under good control.  The examiner found no 
claudication and no cerebrovascular, cardiovascular, or renal 
complications of the veteran's hypertension.

The medical evidence shows that the veteran requires 
continuous medication to control his hypertension.  He does 
not, however, have a history of diastolic pressure 
predominantly 100 or more, either before or since he was 
placed on medication for hypertension.  By the preponderance 
of the evidence, the manifestations of the veteran's 
hypertension do not meet the criteria for a 10 percent 
rating.  The Board therefore denies the appeal for a 
compensable rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected hypertension has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for hypertension is not 
warranted.  To this extent, the appeal is denied. 


REMAND

Documents in the veteran's claim file leave some question as 
to whether an appeal of the rating for hearing loss is 
pending before the Board.  The RO mailed the April 2003 
rating decision to the veteran on May 1, 2003.  The veteran 
submitted a notice of disagreement (NOD) that the RO received 
in June 2003.  The RO mailed a statement of the case (SOC), 
addressing both the hypertension and hearing loss issues, in 
July 2003.  The veteran submitted a statement regarding his 
appeal in September 2003, and submitted a VA Form 9 that the 
RO received on May 24, 2004.

In an August 2004 memorandum, the veteran's representative 
noted indications in the file that the RO had concluded that 
the appeal period expired before the veteran perfected his 
appeal.  The veteran's representative indicated that the 
August 2004 memorandum was an NOD with VA's decision that the 
appeal period had expired.  The veteran's representative 
noted that the veteran accepted the RO's offer to have a new 
VA medical examination in exchange for withdrawing his 
request for a personal hearing.

In October 2004, the RO issued a supplemental statement of 
the case that addressed only the hypertension issue, and not 
the hearing loss issue.  At the same time, the RO issued a 
new rating decision denying a compensable rating for hearing 
loss.  Thereafter, the RO has treated the hypertension issue 
as the only issue on appeal.

The RO appears to have accepted the September 2003 statement 
as a substantive appeal with respect to the hypertension 
claim, but not the hearing loss claim.  The September 2003 
statement provided additional arguments regarding the 
hypertension issue, and did not specifically discuss the 
hearing loss claim.  However, the VA Form 9 that the veteran 
submitted in May 2004 referred to both the hypertension and 
hearing loss issues.  It does not appear that the veteran 
intended to drop or withdraw the appeal with respect to the 
hearing loss rating.  

Under the circumstances, the Board believes that appellate 
review of the hearing loss rating issue is not appropriate at 
this time.  Action should be taken to clarify the appellate 
status of the hearing loss issue.

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should review the claims file and 
determine whether the hearing loss issue 
is properly in appellate status.  If not, 
the veteran should be advised of that 
determination and furnished notice of his 
right to appeal that determination.  If 
the RO determines that the hearing loss 
issue is in appellate status, then the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

If it is determined that the hearing loss issue is in 
appellate status, or if the veteran initiates and completes 
and appeal as to any RO decision that the hearing loss issue 
is not in appellate status, then the case should be returned 
to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


